Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, 19, 21, 23, 25, 27 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites a data reporting method, comprising: determining, by a terminal device, at least one modulation and coding scheme (MCS) threshold, wherein the at least one MCS threshold is less than a fourth MCS threshold, and wherein the at least one MCS threshold and the fourth MCS threshold are associated with an MCS table corresponding to a highest modulation scheme supported by the terminal device; and sending, by the terminal device to a network device, the at least one MCS threshold, wherein the highest modulation scheme supported by the terminal device is 256 QAM and a MCS threshold associated with a second MCS table is supported by the terminal device and corresponds to 64QAM is not reported by the terminal device. 

The prior art on record Zhu teaches that the endpoint (terminal) determines what highest MCS it can support and further indicate if the one lower than highest is supported or not. The message with this information is sent as ECQI to base station, which implies that the endpoint can support the highest MCS indicated and all the MCS in the table which are lower than second highest, and separate indication for the second highest. The endpoint sends information of highest MCS and support for second highest MCS (fourth MCS in claim), with other lower three MCS (at least one MCS) being implied to be supported. However, the reference does not specify transmission of the lower MCS levels. Further, the reference does not teach, wherein the highest modulation scheme supported by the terminal device is 256 QAM and a MCS threshold associated with a second MCS table is supported by the terminal device and corresponds to 64QAM is not reported by the terminal device. 

The prior art on record Yang teaches improving system performance by UE sending
information to base station if the MCS table with higher than 64QAM is supported. However, the reference does not teach, wherein the highest modulation scheme supported by the terminal device is 256 QAM and a MCS threshold associated with a second MCS table is supported by the terminal device and corresponds to 64QAM is not reported by the terminal device.

Upon further search, reference Nimbalker et al. (US 20140313985) teaches methods for facilitating enhanced modulation (such as 256-QAM) in wireless networks. The methods generally involve enhancements to physical-layer signaling (such as enhanced MCS tables), enhancements to transport-block tables (to support enhanced MCS values), CSI-feedback enhancements (to ensure that the UE signals the appropriate MCS for enhanced modulation), enhancements to higher-layer signaling, allowing UEs to signal their ability to use the enhanced modulation, and UE category enhancements, thus the mobile networks can offer better performance using enhanced modulation schemes (e.g., 256-QAM) than when using lower order modulation schemes (e.g., 64-QAM). However, the reference does not teach, wherein the highest modulation scheme supported by the terminal device is 256 QAM and a MCS threshold associated with a second MCS table is supported by the terminal device and corresponds to 64QAM is not reported by the terminal device. 

Thus, prior arts on record and further search on prior art fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claims 6, 11 and 16 recite similar allowable subject matter, thus allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/11/2022